Citation Nr: 0327340	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for impotence and penile deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to July 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2001, the Board found that the veteran's request to 
reschedule his Travel Board hearing was not timely and, 
therefore, his request for a hearing was deemed withdrawn for 
failure to appear.  See 38 C.F.R. § 20.704 (2003).  The Board 
also remanded the case to the RO for additional development.  
The case now is before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist obligations to the appellant by obtaining 
and fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  In July and November 1985, the veteran underwent two 
separate transurethral resections of the prostate (TURPs) at 
the Denver, Colorado, VA Medical Center.    

3.  The veteran filed his claim for compensation benefits 
under 38 U.S.C.A. § 1151 in April 1998. 

4.  There is no evidence of penile deformity.

5.  The veteran has impotence secondary to the 1985 TURPs; 
such impotence was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on VA's part.  As a known 
complication of such procedures, impotence was a reasonably 
foreseeable consequence.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 
38 U.S.C.A. § 1151 for impotence and penile deformity have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to the RO's compliance with the May 2001 Board 
remand instructions, in letters dated in March and August 
2002, the RO informed the veteran of the provisions of the 
VCAA, what was needed to establish compensation benefits 
under 38 U.S.C.A. § 1151 (West 2002), what evidence VA would 
provide and what evidence he needed to provide, and asked the 
veteran to identify sources of recent medical treatment 
pertinent to the issue on appeal and to furnish signed 
authorizations for release of records for any private medical 
records.  The veteran did not furnish the requested 
information.  In February 2003, he was examined and the 
examiner reviewed the claims file and provided an opinion as 
to whether the veteran has impotence and/or penile deformity 
due to the carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  In March and June 2003, the RO readjudicated the 
claim and issued supplemental statements of the case (SSOCs).  
Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's May 2001 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed, to the extent possible, as available 
service medical records, VA medical records, a February 2003 
VA examination report and opinion, and various statements 
from the veteran and his representatives have been associated 
with the file.  The duty to assist includes obtaining medical 
examinations and opinions when necessary for an adequate 
decision.  Here, the veteran was examined and a VA examiner 
reviewed his claims file in February 2003.  The Board is 
satisfied that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).  In this connection, the 
Board finds that the VA treatment records and the February 
2003 VA examination report and opinion, which evaluated the 
status of the veteran's health immediately preceding and 
after the 1985 TURPs, are adequate for determining whether 
the criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 have been met.  Thus, 
the Board finds that VA has obtained, or made reasonable 
efforts to obtain, all medical evidence, which might be 
relevant to his claim.  Accordingly, the Board finds that no 
further assistance to the appellant in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has complied with, to the 
extent possible, all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In March and August 2002 letters and two SSOCs, VA 
advised the appellant of the new duty to assist provisions of 
the VCAA, what VA would do and had done, what he should do, 
and he was given an opportunity to supply additional 
information in support of his claim.  He has, by information 
letters, a rating decision, a Board remand, an August 1999 
statement of the case, and SSOCs issued in March and August 
2003, been advised of the evidence considered in connection 
with his appeal.  Further, all of the available relevant 
evidence has been considered.  In this regard, the Board 
observes that the veteran was given an opportunity to present 
testimony at a Travel Board hearing on appeal, but failed to 
appear.  Moreover, the veteran and his representative have 
submitted additional lay statements and arguments.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development for 
the issue discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran claims that he has impotence and penile deformity 
as a result of two TURPs performed at the Denver VAMC.

With respect to a claim under the provisions of section 1151, 
the law provides that the VA must pay compensation to a 
claimant in the same manner as if such disability, 
aggravation or death were service-connected under the 
following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2003).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death, which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  
38 C.F.R. § 3.358(c)(1), (2).  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).

The Board finds that the record contains absolutely no 
medical evidence to the fact that there was any carelessness, 
and negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA in 
furnishing the veteran's care, or that there was an event 
that was not reasonably foreseeable.  

The evidence shows that in the mid-1980s the veteran 
developed persistent pain in his lower abdomen and suprapubic 
area.  He was receiving treatment at the Fort Lyon VAMC and 
later was referred for a urology consult at the Denver VAMC.  
In June 1985, VA treatment records show that the veteran had 
a history of suprapubic pain for the previous six months with 
decreased urinary stream, nocturia times three, straining to 
produce urine, and increased hesitancy.  On July 17, 1985, 
the veteran signed a consent form for, and underwent, a 
cystoscopy the same day, which revealed a large obstructing 
median bar with marked bulbar hypertrophy and secondary 
trabeculation.  These findings were consistent for 
significant obstruction.  A TURP was recommended.  On July 
23, 1985, the veteran signed the consent form for, and 
underwent, a TURP two days later.  The consent form included 
the following as possible complications: bleeding, 
incontinence (leak urine), infection, and impotence.  The 
veteran told the February 2003 VA examiner that he was not 
verbally told that impotence could possibly occur or he would 
not have authorized the procedure.  Nonetheless, he did sign 
the consent form.  The hospital record reveals no apparent 
complications developed as a result of the July 1985 TURP.  A 
July 30, 1985 pathology report, showed adenocarcinoma 
(cancer) of the prostate with a Gaeta grade of 2/4, 
indicating one chip out of seven positive for adenocarcinoma.  
It was thought that the veteran was at low risk for spread 
but he was counseled regarding the need for a second, staging 
TURP.

On November 18, 1985, the veteran signed the consent form 
for, and underwent, a TURP the following day.  The consent 
form included the following as possible complications: pain, 
bleeding, incontinence, infection, and continued retrograde 
ejaculation.  The pathology report was negative for 
adenocarcinoma.  The veteran's postoperative course was 
complicated by an episode of acute urinary retention and he 
was treated by Foley catheter for a few days.  This condition 
resolved and later urology visits contain no mention of 
impotence.  

At a May 1986 Fort Lyon VAMC visit, the veteran reported that 
his sex life was ruined by his prostate operation.  He was 
found to have low normal testosterone levels and was placed 
on testosterone injections about every month or two off and 
on.  For example, injections were shown in May, July, 
September and November 1986, January and March 1987, April 
and August 1988, April and August 1989, March, June and 
August 1991.  A November 1986 record shows that the veteran 
felt the injections helped.  A July 1991 VA record reflects a 
lack of potency.  August 1991 and February 1992 VA records 
show low normal testosterone level.  The veteran continued to 
intermittently mention problems with erectile dysfunction.  
In March 1991, he reported that the testosterone shots 
"helped him somewhat."  There are impressions of impotence 
in March 1991 and January and February 1992.  In April 1992, 
Yohimbine was tried without effect.  In June 1992, the 
veteran complained of penile deviation with erection.  There 
are few mentions of erectile problems in his later clinical 
records.  The February 2003 examiner noted that, at a 
February 1999 Denver urology visit, the veteran complained of 
erectile dysfunction and some problem with the movement of 
his penis.  He was given an injection of Alprostadil, which 
did result in an erection.  The urologist noted that there 
was minimal dorsal curve to the penis and that the veteran 
had tender levator muscles, bilaterally, and poorly 
coordinated muscle actions of the levators, which might be 
the cause of problems with penile deviation. 

At the February 2003 VA examination, the veteran complained 
that he is unable to have any significant erection to enable 
intercourse.  He has not been prescribed, nor has he used, 
Viagra.  He also reported that after his surgery he could 
still get a fairly good erection, but he had "no control" 
of his penis, it flopped to either side with erection, and he 
could not ejaculate.  On examination, the veteran's penis was 
circumcised and was normal.  His testes were descended 
bilaterally.  There were no abnormalities on examination of 
the flaccid penis.  The diagnosis was impotence secondary to 
TURPs in 1985.  As reflected in the February 2003 VA 
examination report, although the veteran reported a penile 
deformity, on examination in February 1999, he had minimal 
dorsal curve to the penis but poorly coordinated muscle 
activities of the levators.  The examiner added that the 
TURPs in 1985 were done for appropriate clinical indications 
as the veteran had obstructive symptoms and a large 
obstruction with bulbar hypertrophy and trabeculation on 
cystoscopy examination.  The surgical reports revealed no 
significant complications.  The veteran was found to have 
adenocarcinoma in one chip of seven and had a later staging 
TURP in [November] 1985.  Impotence is a well-known 
complication of TURP procedures and was listed on the 
veteran's consent form.  The veteran indicated that he was 
not told this but simply signed the form.  In further 
discussions with the veteran, the examiner stated that the 
veteran did not have any incontinence or need to wear 
absorbent pads.  

The February 2003 examiner concluded that the TURPs were done 
for appropriate clinical indications.  He opined that it is 
more likely than not that the veteran's impotence is related 
to his TURPs, but this is a known complication of that 
procedure.  There is no evidence of penile deformity.  The 
examiner found no evidence of carelessness, neglect, lack of 
skill, error in judgment or other fault on the part of VA. 
 
Beyond the veteran's contentions, the record simply contains 
no evidence that demonstrates that there was any degree of 
fault on the part of VA in treating the veteran, or that the 
veteran's impotence was the result of any unforeseen event.  
Absent some medical evidence to the contrary, the opinion of 
the February 2003 VA examiner, who reviewed the veteran's 
medical records and examined him is uncontroverted on this 
point.  While the Board is sympathetic, there is simply no 
medical evidence to support the veteran's claim.  For the 
foregoing reasons, the Board finds that the veteran does not 
have a penile deformity and that his impotence was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
fault on VA's part.  The veteran's impotence was reasonably 
foreseeable and was a well-known complication of TURP 
procedures.  Therefore, entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for impotence and 
penile deformity is denied.  See 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2003).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for impotence and penile deformity is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



